UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MICHAEL B. DORSEY, )
)

Plaintiff, )

)

V. ) Civil Action No. 19-3603 (UNA)

)

SHERMAN LANKFORD, )
)

Defendant. )

MEMORANDUM OPINION

 

The plaintiff rented an apartment in the District of Columbia owned by defendant
Lankford. According to the plaintiff, defendant “employed a window to break out the bedroom
and living room windows” of his apartment, Compl. at 2, and prevailed upon his former
colleagues in the United States Marshals Service and the Superior Court of the District of
Columbia to expedite the plaintiff's eviction in violation of the rules of the Superior Court’s
Landlord and Tenant Branch and in violation of the Fourteenth Amendment to the United States
Constitution, see generally id. at 3-5. Among other relief, the plaintiff has demanded

compensatory and punitive damages totaling $460,000. Jd. at 6.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

is between citizens of different states. See 28 U.S.C. § 1332(a).

To the extent the plaintiff alleged that defendant unlawfully entered or caused others to
enter his apartment, the plaintiff does not a state a claim falling within the Court’s federal

question jurisdiction. Nor does it appear that the plaintiff demonstrates diversity jurisdiction.
Notwithstanding the plaintiff's assertion that the defendant is a resident of Maryland, the only
addresses provided for the defendant is in the District of Columbia. Further, the plaintiff does
not allege any colorable bases for a demand for damages in excess of $75,000. And to the extent

the plaintiff intends to press other claims, the complaint lacks the requisite specificity.

The Court will grant the plaintiffs application to proceed in forma pauperis and dismiss
the complaint without prejudice for lack of subject matter jurisdiction. An Order is issued

separately.

Aw
DATE: January 29 _, 2020 a "i

AMIT P. MEI

ef District Judge
